                                       Case 3:17-cv-00095-MMD-CLB Document 141 Filed 11/16/20 Page 1 of 2




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, NV 89502
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiff John Enos
                                 7
                                     RAELENE K. PALMER
                                 8 Nevada Bar No. 8602
                                     THE PALMER LAW FIRM, P.C.
                                 9 5550 Painted Mirage Road, Suite 320
                                     Las Vegas, Nevada 89149
                                10 Phone: (702) 952-9533
                                     Email: rpalmer@plflawyers.com.com
                                11 Attorneys for Plaintiff John Enos
                                12                             UNITED STATES DISTRICT COURT
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                     DISTRICT OF NEVADA
    Phone 775-853-9455
       Reno, NV 89502




                                14 JOHN ENOS, an individual,                           CASE NO: 3:17-cv-00095-MMD-CLB
                                15                                  Plaintiff,
                                16 vs.
                                                                                           STIPULATION AND [PROPOSED]
                                17 DOUGLAS COUNTY, a political subdivision               ORDER TO ENLARGE TIME TO FILE
                                     of the State of Nevada; SCOTT SHICK, Chief          PROPOSED JOINT PRETRIAL ORDER
                                18 Juvenile Probation Officer of the Juvenile
                                     Probation Department; et al.                                       (Sixth Request)
                                19
                                                                    Defendants.
                                20
                                21
                                            COMES NOW Plaintiff JOHN ENOS and Defendants DOUGLAS COUNTY, SCOTT SHICK,
                                22
                                     and VICTORIA SAUER-LAMB, by and through their undersigned attorneys of record, and hereby
                                23
                                     request a 14-day enlargement of time for the parties to file their proposed Joint Pretrial Order (JPTO).
                                24
                                     The proposed JPTO is currently due on Wednesday, November 18, 2020.
                                25
                                            At this time, the parties believe that a final, brief extension of time of 14 days is necessary to
                                26
                                     finalize and submit the proposed JPTO. The parties have continued to engage in intensive settlement
                                27
                                     negotiations until very recently in an effort to resolve this matter but have been unable to do so.
                                28


                                                                                   1
                                       Case 3:17-cv-00095-MMD-CLB Document 141 Filed 11/16/20 Page 2 of 2




                                 1 Consequently, the parties have been preparing the draft JPTO and expect to finalize and submit the
                                 2 draft JPTO to the Court on or before December 2, 2020.
                                 3          This is the parties’ sixth request to extend this deadline, and the parties submit that this request
                                 4 is not for the purpose of undue delay.
                                 5 Dated this 13th day of November 2019.
                                 6         THE GEDDES LAW FIRM, P.C.
                                 7   By:
                                 8         KRISTEN R. GEDDES
                                           Nevada Bar Number 9027
                                 9         1575 Delucchi Lane, Suite 206
                                           Reno, Nevada 89502
                                10         Phone: (775) 853-9455
                                           Attorneys for Plaintiff John Enos
                                11
                                12
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                                th
                                13 Dated this 13 day of November 2020.
    Phone 775-853-9455
       Reno, NV 89502




                                14         THORNDAL ARMSTRONG DELK
                                           BALENBUSH & EISINGER
                                15
                                           Electronic Signature Authorized
                                16
                                           /s/
                                17   By:
                                           Katherine F. Parks, Esq.
                                18         6590 S. McCarran Blvd, Suite B
                                           Reno, Nevada 89509
                                19         Phone: (775) 786—2882
                                           Attorneys for Defendants
                                20
                                21                                                      II.
                                22                                                   ORDER
                                23          IT IS SO ORDERED.
                                24          Dated: November 16, 2020
                                25
                                26
                                                                                              UNITED STATES DISTRICT JUDGE
                                27
                                28


                                                                                    2
